This action was brought to recover for injury to property and consequent damage to the plaintiff through the alleged negligence of the defendant, in the operation of its motor vehicle.
The defendant company was the owner of an automobile which, in the service of the defendant, collided with the automobile of plaintiff on the occasion complained of.
The plaintiff introduced evidence tending to show that the collision was the result of unlawful speeding and failure to keep a proper lookout on the part of defendant's servant and driver.
Upon careful perusal of the exceptions taken during the progress of the trial, we find
No error.